Exhibit 10.57

PEARSON INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2005)



--------------------------------------------------------------------------------

PEARSON INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

This is an amendment and restatement of the Pearson Inc. Supplemental Executive
Retirement Plan (the “Plan”). The Plan was originally established, effective as
of January 1, 1997, for the purpose of providing benefits for certain executives
selected by the Benefits Committee of Pearson Inc. in excess of those benefits
that would be provided to these executives under the qualified plans maintained
by Pearson Inc. and its affiliated companies. The Plan, as amended and restated
in accordance with the terms of this document, is effective January 1, 2005, and
is intended to conform the applicable provisions of the Plan to the requirements
of Section 409A of the Code.

This Plan is intended to constitute a plan which is unfunded and which is
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees.

Article 1. - Definitions

All the terms used in this Plan shall have the same meaning as used in the
Pension Plan except as follows:

Adopting Employer. The Company and any other affiliate of the Company which has
adopted the Plan for the benefit of its Employees.

Annuity Starting Date. The first date as of which distribution of benefits to a
Participant is to begin in accordance with the election made by the Participant
under Section 5.2 (or, in absence of a valid election, in accordance with the
deemed election under Section 5.3).

Average Annual Compensation. The Participant’s average annual SERP Compensation
for the five consecutive calendar years out of the most recent ten calendar
years during which the Participant received the highest SERP Compensation. In
the case of a Participant who is employed for less than five Plan Years, his
Average Annual Compensation shall be based on his entire period of service.

 

1



--------------------------------------------------------------------------------

Benefits Committee. The Administrative Committee for the Benefit Plans of
Pearson Inc.

Benefit Service. The number of years of service credited under this Plan for
purposes of Article 3 equal to the sum of (a) the number of years of a
Participant’s benefit accrual service determined under the Pension Plan, and
(b) any additional service for benefit accrual purposes granted to the
Participant by the Benefits Committee (in its discretion); provided, that the
portion of the Benefit Service described in (a) above for a Participant who was
employed by Viacom Inc. prior to December 1, 1998 shall be determined by
excluding such Participant’s benefit accrual service determined for any period
prior to December 1, 1998. Solely for purposes of determining the Supplemental
Benefit under Section 3.3, a Participant’s Benefit Service shall include the
number of additional years of benefit accrual service, if any, with which the
Participant would have been credited under the Pension Plan for periods on or
after January 1, 2002, if the benefit accruals under the Pension Plan formula
continued to apply on or after January 1, 2002.

Code. The Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

Company. Pearson Inc. and any successor thereto by merger, consolidation or
otherwise.

Change in Control. The occurrence of any of the following:

 

  (a) the Board votes to approve:

 

  (i) any consolidation or merger of the Company pursuant to which less than
fifty (50%) percent of the outstanding voting securities of the surviving or
resulting company are owned by the individuals or entities that were
shareholders of the Company or the Parent prior to the consolidation or merger;

 

  (ii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company other than any sale, lease, exchange or other transfer to any
company in which the Company owns, directly or indirectly, one hundred
(100%) percent of the outstanding voting securities of such company after any
such transfer;

 

  (b) the majority of the Board consists of individuals other than members of
the Board on the Restatement Date (“Incumbent Director”) provided that any
person becoming a director subsequent to such date whose election or nomination
for election was supported by three-quarters of the directors who then comprised
the Incumbent Directors shall be considered to be an Incumbent Director;

 

  (c)

any individual entity, or group within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the Exchange Act”))
(a “Person”) other than one or more current shareholders, the Company, or an
Affiliated Company, or one or more employee benefit plans established by the
Company, or an Affiliated Company, for the benefit of its employees, shall

 

2



--------------------------------------------------------------------------------

 

become the beneficial owner (within the meaning of Rule 13d-3 under the Exchange
Act) whether directly, indirectly, beneficially or of record, of twenty
(20%) percent or more of the then outstanding shares (other than as the result
of an initial public offering); or

 

  (d) commencement by any entity, person, or group of a tender offer or exchange
offer by which the offeree acquires more than fifty (50%) percent of the
outstanding voting securities of the Company.

Employee. An employee of the Company or any other Adopting Employer.

GATT Factors. The following actuarial factors: (a) an interest rate equal to the
annual rate of interest on 30-year Treasury securities (or any other interest
rate prescribed by the Secretary of Treasury as the applicable interest rate
under Section 417(e)(3) of the Code) for the month of September immediately
preceding the Plan Year in which the Participant’s Annuity Starting Date occurs
and (b) the mortality table prescribed by the Secretary of Treasury as the
applicable mortality table under Section 417(e) of the Code.

Non-Compete Agreement. The provision(s) of an agreement between the Participant
and the Company or any Affiliated Company which includes a covenant not to
compete.

Participant. A Restoration Plan Participant or a Supplemental Plan Participant.

Pension Equity Formula. The pension equity formula specified under the Pension
Plan in effect on December 30, 2001.

Pension Plan. The Pearson Pension Plan Inc., as amended, or any successor
thereto.

Plan. The Pearson Inc. Supplemental Executive Retirement Plan, as set forth
herein and as the same may be amended from time to time.

Plan Year. A calendar year.

Primary Insurance Benefit. The old age benefit payable under the Social Security
Act upon a Participant’s attainment of age 65. In the event that a Participant
elects under Article 5 to receive his distribution prior to his attainment of
age 65, then the old age benefit shall be calculated by imputing wages for the
period of time from the date of such distribution forward to the Participant’s
attainment of age 65. Amounts payable under the social insurance program of a
given foreign country may, as determined in the discretion of the Benefits
Committee on a uniform basis, be treated as if paid under the U.S. Social
Security System.

Qualified Pension Benefit. Subject to the following sentence, the Participant’s
benefit under the Pension Plan; provided, that in no event shall the Qualified
Plan Benefit of a Participant who was employed by Viacom Inc. prior to
December 1, 1998 be determined by taking into account any “Minimum Retirement
Benefit” (determined under Section 3.5 of the Pension Plan) which such
Participant would otherwise be entitled to receive. The amount of the Qualified
Pension Benefit shall be determined based on the form and timing of the
distribution elected under Article 5

 

3



--------------------------------------------------------------------------------

(regardless of the form and timing which he actually elects under the Pension
Plan) using the actuarial factors specified in the Pension Plan, applicable to
the benefit formula used to determine his Qualified Pension Benefit. If a
Participant elects to receive his benefit in the form of a period certain
annuity then an interest rate of 5% per annum shall be used to determine the
amount payable under that form.

Restatement Date. January 1, 2005.

Restoration Benefit. The benefit provided under Section 3.2 of this Plan.

Restoration Benefit Offset Amount. The greater of (a) the benefit determined
under Section 3.2(a) of this Plan and (b) the benefit the Participant would have
received under Section 3.2(a) of this Plan if he had continued to accrue
benefits on and after January 1, 2002 under the Pension Plan.

Restoration Plan Participant. An Employee who is not a Supplemental Plan
Participant, and who is designated as a Restoration Plan Participant by the
Benefits Committee. Such Participant shall only be eligible to receive the
Restoration Benefit under Section 3.2.

SERP Benefit. The benefit specified under Section 3.1 of the Plan.

SERP Compensation. An Employee’s compensation as defined under the Pension Plan
used for purposes of computing the Qualified Pension Benefit but determined
without regard to the limits under Section 401(a)(17) of the Code that would
otherwise apply.

Supplemental Benefit. The benefits provided under Section 3.3 of the Plan. A
Supplemental Plan Participant shall be eligible to receive the Supplemental
Benefit determined under either Section 3.3(a) (the “Intermediate Supplemental
Benefit”) or under Section 3.3(b) (the “Senior Supplemental Benefit”), as
designated by the Benefits Committee.

Supplemental Plan Participant. An Employee who is designated as a Supplemental
Plan Participant by the Benefits Committee. Supplemental Plan Participants are
further designated by the Benefits Committee as entitled to an Intermediate or
Senior Supplemental Benefit. A Supplemental Plan Participant shall be eligible
to receive a Restoration Benefit under Section 3.2. In addition, a Supplemental
Plan Participant shall be eligible to receive either an Intermediate or Senior
Supplemental Benefit.

Survivor Benefit. The benefit payable under Article 6 of the Plan to a
Participant’s Beneficiary under Article 7.

Termination of Employment. A Participant’s termination of employment for any
reason with the Company and all Affiliated Companies that would constitute a
“separation from service” (within the meaning of Treas. Reg. section
1.409A-1(h)).

Termination Due to Change in Control. Within twelve (12) months after a Change
in Control: (a) a Termination of Employment from the Company and all Affiliated
Companies, other than Termination for Cause, by the Company and all Affiliated
Companies; or (b) resignation from the Company and all Affiliated Companies by
an Employee for Good Reason. For purposes of the Plan, Good Reason means any one
of the following:

 

  (i) the assignment by the board of directors of the Company or Affiliated
Company that employs the Employee (the “Employer Board”) of duties that result
in a significant adverse change or diminution in the Employee’s authority and
responsibilities;

 

4



--------------------------------------------------------------------------------

  (ii) the change of the Employee’s site of principal employment to a location
more than fifty (50) miles from the location at which the Employee was
principally employed immediately prior to the date of the Change in Control;

 

  (iii) a reduction of the Employee’s base salary; or

 

  (iv) nonpayment of base salary when due other than for an inadvertent and
insubstantial failure that is cured within thirty (30) days after the Employee
notifies the Employer Board in writing of the nonpayment.

Termination for Cause. A Participant’s Termination of Employment if the
Participant was terminated for (a) a material dishonesty (including, without
limitation, embezzlement, financial misrepresentation, fraud, theft, or other
similar action) in his dealings with the Company, any Affiliated Company, or any
other entity that the Company or any Affiliated Company is engaged in or is
attempting to engage in commerce with; (b) the conviction of, or entry of a plea
of nolo contendere to, the commission of a felony; (c) an act or omission that
actually has, and which either that Participant intends to have or the
Participant or any other reasonable person would expect to have, a material
adverse effect on the Company or any Affiliated Company; or (d) maintaining an
undisclosed, unauthorized and material conflict of interest in the discharge of
duties owed to the Company. If any Participant is party to an employment
agreement governing the terms of his employment with the Company or any
Affiliated Company, and the employment agreement includes a definition of
termination for cause, then for purposes hereof Cause also includes those
grounds not inconsistent with the foregoing provisions of this definition. If
the provisions of the employment agreement and this Plan are inconsistent, the
provisions of this Plan shall control.

Vested Interest. The nonforfeitable portion of a Participant’s SERP Benefit
determined under Article 4.

Vesting Service. The number of years of service credited under this Plan for
purposes of Article 4 equal to sum of: (a) the number of years of a
Participant’s vesting service under the Pension Plan and (b) any additional
service for vesting purposes granted to the Participant by the Benefits
Committee in its discretion.

 

5



--------------------------------------------------------------------------------

Article 2. - Eligibility

 

2.1. Restoration Plan Participant. An Employee shall become eligible to receive
Restoration Benefits under Section 3.2 of the Plan upon being designated as a
Restoration Plan Participant by the Benefits Committee.

 

2.2. Supplemental Plan Participant. An Employee shall become eligible to receive
Restoration Benefits under Section 3.2 and Supplemental Benefits under
Section 3.3 of the Plan upon being designated as a Supplemental Plan Participant
by the Benefits Committee. The Benefits Committee shall specify whether he is
eligible for the Intermediate Supplemental Benefit or the Senior Supplemental
Benefit.

 

6



--------------------------------------------------------------------------------

Article 3. - SERP Benefit

 

3.1 SERP Benefit. A Participant’s SERP Benefit shall be equal to the sum of:
(a) his Restoration Benefit; and (b) in the case of a Supplemental Plan
Participant, his Supplemental Benefit.

 

3.2. Restoration Benefit. A Participant shall be entitled to receive a
Restoration Benefit equal in amount to the excess of (a) the amount of the
Qualified Pension Benefit the Participant would have received if his benefit
were determined based on Benefit Service and without regard to the limitations
imposed by Sections 401(a)(17) or 415 of the Code, over (b) the amount of the
Participant’s Qualified Pension Benefit.

 

3.3. Supplemental Benefit. A Supplemental Plan Participant shall be entitled to
receive either a Intermediate Supplemental Benefit or a Senior Supplemental
Benefit as described in paragraphs (a) and (b) below:

 

  (a) Intermediate Supplemental Benefit. An Intermediate Supplemental Benefit
shall be equal to the difference between (1) and (2) as described below.

(1) The product of (A) the excess of: (i) 1.33% of the participant’s Average
Annual Compensation; over (ii) 3.33% of his Primary Insurance Benefit; and
(B) the number of years, not in excess of 30, of the Participant’s Benefit
Service; over

(2) The Participant’s Restoration Benefit Offset Amount.

 

  (b) Senior Supplemental Benefit. A Senior Supplemental Benefit shall be equal
to the difference between (1) and (2) as described below:

(1) the product of (A) the excess of: (i) 2% of the Participant’s Average Annual
Compensation; over (ii) and 3.33% of his Primary Insurance Benefit; and (B) the
number of years not in excess of 30 of the Participant’s Benefit Service; over

 

7



--------------------------------------------------------------------------------

(2) The Participant’s Restoration Benefit Offset Amount (as defined in
Section 1.20).

The benefit amounts under Section 3.3(a)(1) and 3.3(b)(1) shall be determined as
a benefit payable in the form and at the time elected (or deemed to be elected)
under Article 5 based on the actuarial factors specified in the Pension Plan,
except that in the case of a distribution in the form of (i) a lump sum amount,
such distribution shall be converted to a lump sum based on GATT Factors, or
(ii) a period certain annuity, such distribution shall be converted to an
actuarially equivalent benefit on the basis of an interest rate of 5% per annum.

 

8



--------------------------------------------------------------------------------

Article 4. - Vesting

 

  (a) Subject to paragraph (b), a Participant’s SERP Benefit shall become
nonforfeitable upon the earliest of (i) his being credited with five years of
Vesting Service, (ii) his attainment of age 65 if he is an Employee on or after
that date, (iii) his incurrence of a Permanent Disability while an Employee,
(iv) his death while an Employee, and (v) his Termination Due to Change in
Control.

 

  (b) Notwithstanding any other provisions of this Plan, a Participant shall
forfeit any rights hereunder if he has a Termination for Cause or breaches a
Non-Compete Agreement.

 

9



--------------------------------------------------------------------------------

Article 5. - Form and Timing of Distribution

 

5.1. Form of Distribution. A Participant may elect to receive distribution of
his Vested Interest in one of the following forms: (a) a single cash
distribution, (b) a period certain annuity for a designated number of years, not
in excess of 15, (c) a life annuity, (d) a joint and 50% survivor annuity, or
(e) a joint and 100% survivor annuity .

 

5.2. Timing of Distribution. Distribution of a Participant’s Vested Interest
shall commence as of the date elected by the Participant. A Participant shall be
entitled to elect to receive distributions of his Vested Interest as of any date
on or after his Termination of Employment, but in no event shall the
distribution commence after a Participant’s Normal Retirement Date (or, if
later, his Termination of Employment). Notwithstanding the foregoing, if a
Participant is a “specified employee” of the Employer or an Adopting Employer
(within the meaning of Treas. Reg. section 1.409A-1(i)) at any time during the
twelve (12)—month period ending on the date of his Termination of Employment,
payment to such Participant shall be suspended until the date that is six
(6) months after the date of such Termination of Employment; provided, that if
the form of payment to such Participant is described in Section 5.1(b), (c),
(d) or (e), the first payment to the Participant after the lapse of the six
(6)—month suspension period shall include any payment that would have been made
earlier but for such suspension.

 

5.3.

Election of Form and Timing of Distribution. A Participant’s election regarding
the form and timing of his distribution shall be made upon his becoming a
Participant. Notwithstanding the foregoing, such election may be changed at any
time; provided, (a) that such election shall not be effective and the
Participant’s prior election shall control unless (i) such election does not
take effect until at least 12 months after the date on which it is made, and
(ii) distribution of the Participant’s Vested Interest does not commence until a
date that

 

10



--------------------------------------------------------------------------------

 

is at least five years from the date distribution would have commenced under the
Participant’s prior election, and (b) in no event may such election result in an
acceleration of the date on which distribution would have commenced. In the
event that a Participant has not made any election regarding the form and timing
of his benefit distribution then he will be deemed to have elected to receive
his benefit in the form of an immediate lump sum distribution as soon as
administratively feasible after his Termination of Employment and his benefit
will be distributed in accordance with this deemed election. Notwithstanding the
foregoing, a Participant may make a new designation as to the form and timing
for payment of his Vested Interest so long as such new designation (a) is made
on or before December 31, 2008, (b) applies only to amounts that would not
otherwise be payable in 2008, and (c) does not cause an amount to be paid in
2008 that would not otherwise be payable in such year.

 

11



--------------------------------------------------------------------------------

Article 6. - Survivor Benefits

 

6.1 Survivor Benefit. If a Participant with a Vested Interest dies before he
starts to receive his SERP Benefit, then his Beneficiary shall be entitled to
receive a Survivor Benefit equal to the actuarial equivalent of the
Participant’s SERP Benefit.

 

6.2 Distribution of Survivor Benefit.

 

  (a) Distribution of a Survivor Benefit shall commence as soon as practicable
after a Participant’s death. Subject to the following sentence, payment of this
Survivor Benefit shall be made in the form of a single cash distribution. In the
case of a Beneficiary who is the Participant’s spouse, the Beneficiary may elect
to receive a Survivor Benefit as a life annuity; provided, that such election
shall not be effective unless (i) such election does not take effect until at
least 12 months after the date on which it is made, and (ii) distribution of the
Survivor Benefit does not commence until a date that is at least five years from
the date distribution would otherwise have commenced.

 

  (b) If the Survivor Benefit is paid as a single cash distribution, this
benefit shall be equal to the single cash distribution amount to which the
Participant would have been entitled. If the Survivor Benefit is paid as an
annuity then the single cash distribution amount under the prior sentence shall
be converted to an annuity of equivalent actuarial value based on the GATT
Factors.

 

12



--------------------------------------------------------------------------------

Article 7. - Beneficiary Designation

 

7.1 Beneficiary Designation. Each Participant shall have the right, at any time
prior to Termination of Employment, to designate any person or persons as his
Beneficiary or Beneficiaries (both principal as well as contingent) to whom
payment under this Plan shall be paid in the event of his death prior to
complete distribution of the benefits due to him under the Plan. Any Beneficiary
designation may be changed by a Participant by the written filing of such change
on a form prescribed by the Company. The filing of a new Beneficiary designation
form will cancel all Beneficiary designations previously filed.

 

7.2. No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant, then the Participant’s designated Beneficiary shall be deemed to be
the Participant’s beneficiary designated under the Pension Plan. If the
Participant does not have a valid beneficiary designation under the Pension
Plan, then the Participant’s designated Beneficiary shall be deemed to be the
persons surviving him in the first of the following classes in which there is a
survivor on a per stirpes basis:

 

  (a) The surviving spouse;

 

  (b) The Participant’s children; or

 

  (c) The Participant’s estate.

 

7.3 Effect of Payment. The payment to the deemed Beneficiary under Section 7.2
shall completely discharge the Employer’s obligations under this Plan.

 

13



--------------------------------------------------------------------------------

Article 8. - Administration

 

8.1 Administration. The Plan shall be administered by the Benefits Committee
appointed by the Board. The Benefits Committee shall have full discretionary
authority to determine all questions arising in connection with the Plan,
including its interpretation and the determination of eligibility for benefits,
and may adopt procedural rules and may employ and rely upon such legal counsel,
actuaries, accountants and agents as it may deem advisable to assist in the
administration of the Plan. Subject to Section 8.2, decisions of the Benefits
Committee shall be final, conclusive and binding on all persons including
Participants, their Beneficiaries, and the Company. A member of the Benefits
Committee who is also a Participant in the Plan must abstain from voting on any
matter relating specifically to his own benefits (but not benefits in general)
under the Plan. The Benefits Committee may appoint one or more agents to assist
in plan administration.

 

8.2. Claims Procedure.

(a) Claim for Benefits. Any claim for benefits under this Plan shall be made in
writing to the Benefits Committee. If a claim for benefits is wholly or
partially denied, the Benefits Committee shall so notify the Participant or
Beneficiary within 90 days after receipt of the claim (unless special
circumstances exist in which case the 90 days can be extended to 180 days upon
notice to the Participant or Beneficiary to that effect). The notice of denial
shall be written in a manner calculated to be understood by the Participant or
Beneficiary and shall contain (i) the specific reason or reasons for denial of
the claim, (ii) specific references to the pertinent Plan provisions upon which
the denial is based, (iii) a description of any additional material or
information necessary to perfect the claim together with an explanation of why
such material or information is necessary and (iv) an explanation of the claims
review procedure.

 

14



--------------------------------------------------------------------------------

(b) Review of Claim. Within 60 days after the receipt by the Participant or
Beneficiary of notice of denial of a claim under paragraph (a) (or at such later
time as may be reasonable in view of the nature of the benefit subject to the
claim and other circumstances), the Participant or Beneficiary may (i) file a
request with the Benefits Committee that it conduct a full and fair review of
the denial of the claim, (ii) review pertinent documents and (iii) submit
questions and comments to the Benefits Committee in writing.

(c) Decision After Review. Within 60 days after the receipt of a request for
review under Paragraph (b), the Benefits Committee shall deliver to the
Participant or Beneficiary a written decision with respect to the claim, except
that if there are special circumstances (such as the need to hold a hearing)
which require more time for processing, the 60-day period shall be extended to
120 days upon notice to the Participant or Beneficiary to that effect. The
decision shall be written in a manner calculated to be understood by the
Participant or Beneficiary and shall (i) include the specific reason or reasons
for the decision and (ii) contain a specific reference to the pertinent Plan
provisions upon which the decision is based.

 

8.3

Indemnification. The members of the Benefits Committee and its agents shall be
indemnified and held harmless by the Company against and from any and all loss,
cost, liability, or expense that may be imposed upon or incurred by them in
connection with or resulting from any claim, action, suit, or proceeding to
which they may be a party or in which they may be involved by reason of any
action taken or failure to act under this Plan and against and from any and all
amounts paid by them in settlement (with the

 

15



--------------------------------------------------------------------------------

 

Company’s written approval) or paid by them in satisfaction of a judgment in any
action suit, or proceeding. The foregoing shall not be applicable to any person
if the loss, cost, liability or expense is due to such person’s gross negligence
or willful misconduct.

 

16



--------------------------------------------------------------------------------

Article 9. - Amendment and Termination of Plan

The Company may at any time amend or terminate the Plan in whole or in part;
provided, however, that no amendment or termination shall be effective to
decrease or restrict any amount of the Participant’s SERP Benefit at the time of
such amendment or termination. Notwithstanding the foregoing, the Benefits
Committee may make amendments to the Plan provided that any such amendment does
not materially affect the cost of the Plan to the Company.

 

17



--------------------------------------------------------------------------------

Article 10. - Miscellaneous

 

10.1 Nature of Interest of Participant. Although this Plan is intended to
constitute an “unfunded” plan of deferred compensation, the Company or any
Adopting Employer may set aside assets, in a trust or otherwise, to satisfy its
obligations under the Plan; provided, however, that with respects to any
payments not yet made to a Participant hereunder, nothing contained in the Plan
shall give any such Participant any rights that are greater than those of a
general unsecured creditor of the Company or any Adopting Employer, and any such
trust or other arrangement shall not create, in favor of any Participant, any
right or lien in or against any of the assets of the Company or any Adopting
Employer; and provided further, that any such trust or other funding arrangement
created shall satisfy the requirements of Section 409A(b) of the Code.

 

10.2. Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

10.3 Not a Contract of Service. The terms and conditions of this Plan shall not
be deemed to constitute a contract of service between the Company and any
Participant, and no Participant (or his Beneficiary) shall have any rights
against the Company except as may otherwise be specifically provided herein.
Moreover, nothing in this Plan shall be deemed to give a Participant the right
to be retained in the employment of the Company.

 

18



--------------------------------------------------------------------------------

10.4. Merger, Consolidation or Acquisition. In the event of a merger,
consolidation or acquisition where the Company is not the surviving corporation,
unless the successor or acquiring corporation shall elect to continue and carry
on the Plan, this Plan shall terminate and no additional benefits shall accrue.
Unpaid benefits which have been accrued up to the date of the merger,
consolidation or acquisition shall be paid as scheduled unless the successor or
acquiring corporation elects to accelerate payment.

 

10.5 Protective Provisions. A Participant (or Beneficiary) will cooperate with
the Company by furnishing any and all information requested by the Company in
order to facilitate the payment of benefits hereunder.

 

10.6. Tax Withholding. The Company may withhold from a payment any federal,
state or local taxes required by law to be withheld with respect to such
payments and such sums as the Company may reasonably estimate as necessary to
cover any taxes for which the Company may be liable and which may be assessed
with regard to such payment.

 

10.7 Applicable Law. The Plan, and the rights of any Participant or Beneficiary
related thereto, shall be governed by the laws of the State of New York without
regard to the principles of conflicts of law.

 

10.8. Separability. If any provision of this Plan is held invalid or
unenforceable, to the extent necessary to effectuate the purposes of this Plan,
its invalidity or unenforceability shall not affect any other provisions of the
Plan and the Plan shall be construed and enforced as if such provisions had not
been included therein.

 

10.9. Usage. Whenever applicable, the masculine gender, when used in the Plan,
shall include the feminine or neuter gender, and the singular shall include the
plural.

 

19